Citation Nr: 1325971	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA pension benefits in the amount of $24,781.40.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Following the May 2011 statement of the case, the Veteran submitted additional evidence concerning his waiver of overpayment claim in the form of canceled checks.  This evidence was not previously associated with the Veteran's claims folder, it has not been considered by the RO, and no waiver of initial RO consideration was submitted.  See 38 C.F.R. §§ 19.31, 19.37 (2012).  

Without a written waiver of initial consideration by the RO of the additional records, this case must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the record, to include all newly submitted evidence, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given appropriate opportunity to respond thereto.

2.  The AOJ should investigate whether there were forgeries in regard to the negotiated checks.  Regardless, the AOJ should determine if the forgeries were, in fact, approved by the appellant or if benefits came to him.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


